(An Exploration-Stage Company) Condensed Interim Consolidated Financial Statements As of September 30, 2012 and for the three-month and nine-month periods ended September 30, 2012 and 2011 (in Canadian dollars) (Unaudited) Alderon Iron Ore Corp. Condensed Interim Consolidated Statements of Financial Position (Unaudited) (in Canadian dollars) As of September 30, As of December 31, $ $ ASSETS Current assets Cash and cash equivalents Restricted cash equivalents (notes 5 and 16) - Receivables (note 3) Prepaid expenses and other current assets (note 4) Total current assets Non-current assets Mineral properties Long-term advance (note 5) - Property, plant and equipment Total non-current assets Total assets LIABILITIES Current liabilities Payables and accrued liabilities (note 6) Due to related parties (note 8) Flow-through share premium obligation - Total current liabilities EQUITY Share capital and warrants (notes 9 and 10) Other capital Deficit ) ) Total equity Total liabilities and equity Basis of preparation (note 1) Commitments (note 16) The accompanying notes are an integral part of these condensed interim consolidated financial statements. Approved by the Board of Directors “Bruce Humphrey” “Christopher Noel Dunn” Bruce Humphrey Director Christopher Noel Dunn Director 2 Alderon Iron Ore Corp. Condensed Interim Consolidated Statements of Changes in Equity (Unaudited) For the nine-month periods ended September 30, 2012 and 2011 (in Canadian dollars, except share data) Common shares Share capital and warrants Other capital Deficit Total (number) $ Balance – December 31, 2010 Issuances pursuant to the exercise of warrants - - Issuances pursuant to the exercise of stock options - Share-based compensation costs - - - Net loss - - - Balance – September 30, 2011 Common shares Share capital and warrants Other capital Deficit Total (number) $ Balance – December 31, 2011 Issuances pursuant to private placements, net of transaction costs (note 9) - - Issuances pursuant to the exercise of warrants (note 10) - - Issuances pursuant to the exercise of stock options (note 11) - Share-based compensation costs - - - Net loss - - - Balance – September 30, 2012 The accompanying notes are an integral part of these condensed interim consolidated financial statements. 3 Alderon Iron Ore Corp. Condensed Interim Consolidated Statements of Comprehensive Loss (Unaudited) For the three-month and nine-month periods ended September 30, 2012 and 2011 (in Canadian dollars, except share data) Three months ended September 30, Nine months ended September 30, $ Operating expenses Exploration and evaluation expenses General and administrative expenses (note 9) Environmental, aboriginal, government and community expenses Loss from operations Finance income Finance costs - - Net finance (costs) income Loss before income taxes Income tax recovery - - - Net loss and comprehensive loss Net loss per share (note 12) Basic and diluted Weighted average number of shares outstanding (note 12) Basic and diluted The accompanying notes are an integral part of these condensed interim consolidated financial statements. 4 Alderon Iron Ore Corp. Inc. Condensed Interim Consolidated Statements of Cash Flows (Unaudited) For the three-month and nine-month periods ended September 30, 2012 and 2011 (in Canadian dollars) Three months ended September 30, Nine months ended September 30, $ Cash flows from operating activities Net loss Adjustments for: Share-based compensation costs Depreciation Finance income Interest expense - - Amortization of prepaid expenses and other non-cash items Income tax recovery - - - Changes in operating assets and liabilities (note 13) Interest received Interest paid - - Net cash used in operating activities Cash flows from investing activities Purchases of property, plant and equipment, net of disposals Increase in restricted cash equivalents (note 16) - - Net cash used in investing activities Cash flows from financing activities Proceeds from private placement issuance of common shares, net of cash transaction costs (note 9) - - Proceeds from the issuance of debt (note 7) - - Repayment of debt (note 7) - - Proceeds from the exercise of warrants (note 10) - Proceeds from the exercise of stock options (note 11) Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period Cash and cash equivalents components: Cash Cash equivalents The accompanying notes are an integral part of these condensed interim consolidated financial statements. 5 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of September 30, 2012 and for the three-month and nine-month periods ended September 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) 1 Summary of business, reporting entity and basis of preparation Summary of business Alderon Iron Ore Corp. (“Alderon” or the “Company”) is an exploration-stage company engaged in the exploration and evaluation of mineral resource properties.Currently, the Company is conducting iron ore exploration and evaluation activities related entirely to its properties located in Western Labrador.Those properties are collectively referred to as the Kamistiatusset, or “Kami”, Property. All exploration, evaluation and other activities associated with the Kami Property are referred to as the Kami Project. Reporting entity The accompanying unaudited condensed interim consolidated financial statements include the accounts of Alderon Iron Ore Corp., an entity incorporated under the laws of British Columbia, and its subsidiaries, 0860td, Kami General Partner Limited (“Kami GP”), a corporation incorporated under the laws of the Province of Ontario, and The Kami Limited Partnership (“The Kami LP”), established under the laws of the Province of Ontario. See also note 9. The Company’s common shares are listed on the Toronto Stock Exchange (“TSX”), under the symbol “ADV” and on the NYSE MKT, under the symbol “AXX”. Basis of preparation These unaudited condensed interim consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”), applicable to the preparation of interim financial statements, including International Accounting Standard (“IAS”), Interim Financial Reporting (“IAS 34”). The accounting policies adopted in these interim financial statements are consistent with the accounting policies adopted in the Company’s consolidated financial statements as of and for the years ended December 31, 2011 and 2010, and as such, these unaudited condensed interim consolidated financial statements should be read in conjunction with the Company’s consolidated financial statements as of and for the years ended December 31, 2011 and 2010. The preparation of financial statements in accordance with IAS 34 requires the use of certain critical accounting estimates and the exercise of management’s judgment in applying the Company’s accounting policies. Areas involving a high degree of judgment or complexity and areas where assumptions and estimates are significant to the Company’s consolidated financial statements are discussed in note 2. The accompanying unaudited condensed interim consolidated financial statements were prepared under the historical cost convention on a going concern basis, which contemplates the realization of assets and settlement of liabilities in the normal course of business as they become due (see also note 15). These condensed interim consolidated financial statements were approved by the Company's Board of Directors on October 25, 2012. Certain comparative figures have been reclassified to conform to the current period's presentation. 6 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of September 30, 2012 and for the three-month and nine-month periods ended September 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) 2Critical accounting estimates and judgments The preparation of consolidated financial statements in accordance with IFRS often requires management to make estimates about and apply assumptions or subjective judgment to future events and other matters that affect the reported amounts of the Company’s assets, liabilities, expenses and related disclosures.Assumptions, estimates and judgments are based on historical experience, expectations, current trends and other factors that management believes to be relevant at the time at which the Company’s consolidated financial statements are prepared. Management reviews, on a regular basis, the Company’s accounting policies, assumptions, estimates and judgments in order to ensure that the consolidated financial statements are presented fairly and in accordance with IFRS. Critical accounting estimates and judgments are those that have a significant risk of causing material adjustment and are often applied to matters or outcomes that are inherently uncertain and subject to change.As such, management cautions that future events often vary from forecasts and expectations and that estimates routinely require adjustment. Management considers the following areas to be those where critical accounting policies affect the significant judgments and estimates used in the preparation of the Company’s consolidated financial statements. Carrying value and recoverability of mineral properties The carrying amount of Company’s mineral properties does not necessarily represent present or future values, and the Company’s mineral properties have been accounted for under the assumption that the carrying amount will be recoverable. Recoverability is dependent on various factors, including the discovery of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development and upon future profitable production or proceeds from the disposition of the mineral properties themselves.Additionally, there are numerous geological, economic, environmental and regulatory factors and uncertainties that could impact management’s assessment as to the overall viability of the Kami Project or to the ability to generate future cash flows necessary to cover or exceed the carrying value of the Company’s mineral properties. To the extent that any of management’s assumptions change, there could be a significant impact on the Company’s future financial position, operating results and cash flows. Fair value of stock options and warrants Determining the fair value of warrants (see note 10) and stock options (see note 11) requires judgments related to the choice of a pricing model, the estimation of stock price volatility, the expected forfeiture rate and the expected term of the underlying instruments. Any changes in the estimates or inputs utilized to determine fair value could result in a significant impact on the Company’s future operating results or on other components of equity. Income taxes The estimation of income taxes includes evaluating the recoverability of deferred tax assets based on an assessment of the Company’s ability to utilize the underlying future tax deductions against future taxable income prior to expiry of those deductions. Management assesses whether it is probable that some or all of the deferred income tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income, which in turn is dependent upon the successful discovery, extraction, development and commercialization of mineral reserves. To the extent that management’s assessment of the Company’s ability to utilize future tax deductions changes, the Company would be required to recognize more or fewer deferred tax assets, and future income tax provisions or recoveries could be affected. 7 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of September 30, 2012 and for the three-month and nine-month periods ended September 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) 3Receivables As of September 30, As of December 31, $ $ Sales tax credits Deposits receivable Interest receivable Other 4Prepaid expenses and other current assets As of September 30, As of December 31, $ $ Deposits on evaluation and exploration activities Other 5Long-term advance On July 13, 2012, the Company entered into an agreement with the Sept-Îles Port Authority (the “Port”) to secure usage of a new multi-user deep water dock facility that the Port is constructing (the “Port Agreement”). Pursuant to the Port Agreement, Alderon has reserved an annual capacity of eight million metric tonnes of iron ore that Alderon can ship through the Port. Per the Port Agreement, the total initial commitment by the Company is $20,465,016 (the “Buy-in Payment”), which constitutes an advance on Alderon’s future shipping fees. The Buy-in Payment is payable in two equal installments, the first of which was paid upon signing the Port Agreement, and the second of which is due no later than July 1, 2013. As security for the second installment of the Buy-in Payment, Alderon issued a letter of credit for $10,232,508 (see note 16). The Buy-in Payment will be reimbursed to the Company via a discount that will be applied to shipping fees to be billed by the Port once Alderon’s usage of the multi-user facility commences. The Port Agreement includes a base fee schedule for wharfage and equipment fees for iron ore loading for Alderon’s shipping operations. The rates commence in 2014 and are on a sliding scale based on the volume of iron ore that is shipped. The term of the agreement is 20 years from the execution date, with the option to renew for further five year terms, up to a maximum of four renewals. 8 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of September 30, 2012 and for the three-month and nine-month periods ended September 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) 6Payables and accrued liabilities As of September 30, As of December 31, $ $ Trade accounts payable Accrued evaluation and exploration costs Accrued salaries and benefits Accrued drilling expenses - Accrued environmental, aboriginal, government and community expenses Other accrued liabilities 7Bridge financing On July 13, 2012, Liberty Metals & Mining Holdings, LLC (“Liberty”), a subsidiary of Liberty Mutual Insurance and a significant shareholder of Alderon, provided a bridge loan (the “Note”) to the Company in the amount of $10,500,000.Liberty also had agreed to provide a further $10,500,000 (the “Additional Note”), if necessary. As per the terms of the Note, when the Company completed the subscription transaction with Hebei Iron & Steel Group Co., Ltd. (“Hebei”) (see note 9), Alderon was required to reimburse the entire principal amount of the Note then outstanding, together with all accrued and unpaid interest thereon. The Company repaid this amount on September 4, 2012, along with an establishment fee, equivalent to 1.5% of the principal amount of the Note as well as a commitment fee, equivalent to 0.75% of the principal amount of the Additional Note. 8Related party disclosures Related parties and related party transactions impacting the accompanying condensed interim consolidated financial statements are summarized below and include transactions with the following individuals or entities: Key management personnel Key management personnel includes those persons having authority and responsibility for planning, directing and controlling the activities of the Company as a whole. The Company has determined that key management personnel consists of executive and non-executive members of the Company’s Board of Directors, corporate officers, including the Company’s Chief Executive Officer and Chief Financial Officer, as well as any Vice Presidents reporting directly to a Corporate Executive Board member or officer, acting in that capacity. 9 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of September 30, 2012 and for the three-month and nine-month periods ended September 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) Remuneration attributed to key management personnel can be summarized as follows: Three months ended September 30, Nine months ended September 30, $ Share-based compensation Short-term benefits* Incentive compensation other than share-based compensation * include base salaries, pursuant to contractual employment or consultancy arrangements, Directors’ fees, applicable payroll taxes and other non-post-retirement benefits. Other related parties Forbes West Management Corp. (“Forbes West”):Forbes West is an entity that is owned by the Executive Chairman of the Company’s Board of Directors.Forbes West provides certain administrative, management, geological, legal and regulatory, tax, corporate development, information technology support and investor relations services to the Company. Forbes & Manhattan, Inc. (“F&M”): F&M is an entity that is wholly owned by the spouse of the former Vice Chairman of the Company’s Board of Directors. F&M provides certain financial management and business consulting services to the Company. 2227929 Ontario Inc. (“Ontario”):Ontario is an entity that shares office premises with F&M, which in turn acts from time to time as an agent for Ontario for various activities and services. Transactions, or portions thereof, that are effected for the benefit of the Company are charged by Ontario to the Company on a periodic basis. Image Air Charter Ltd. (“Image Air”): On March 1, 2012, the Company entered into a two-year aircraft charter agreement (the “Agreement”) with Image Air for a plane that Image Air leases from a limited partnership. The former Vice Chairman of the Company’s Board of Directors is the sole limited partner of this limited partnership. Per the Agreement, the minimum cost to the Company is $44,400 per month, with additional charges incurred for each hour that the aircraft is flown. Ottenheimer Baker Barristers & Solicitors (“Ottenheimer”): A Director of the Company is a partner at Ottenheimer, which provides certain legal services to the Company. Cassels Brock & Blackwell LLP (“Cassels”): A Director of the Company is the Deputy Managing Partner of Cassels, which acts as lead external counsel for the Company. Liberty: Liberty is a significant shareholder of the Company and has a representative on Alderon’s Board of Directors. As noted in note 7, Liberty provided the Company with bridge financing. Hebei: Subsequent to the closing of the subscription transaction with Hebei, as discussed in note 9, Hebei is a significant shareholder of the Company and has two representatives on Alderon’s Board of Directors. 10 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of September 30, 2012 and for the three-month and nine-month periods ended September 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) Transactions entered into with related parties other than key management personnel include the following: Three months ended September 30, Nine months ended September 30, $ Forbes West F&M Cassels - - Ontario - - Image Air - - Liberty - - Ottenheimer - - Amounts owed to related parties other than management personnel are summarized below. As of September 30, As of December 31, 2011 $ $ Forbes West Image Air - Cassels - Ottenheimer - 9Share capital On January 13, 2012, the Company completed a private placement with Liberty, pursuant to a subscription agreement that resulted in the issuance of 14,981,273 of the Company’s common shares in exchange for aggregate gross proceeds of $39,999,999, less cash transaction costs of $2,662,528, which in turn were comprised primarily of the placement agent’s cash placement fee equal to 6% of the gross proceeds. Liberty also has a pre-emptive right to participate in any future equity financings of Alderon, and in the event that Liberty desires to sell any of the aforementioned purchased shares, Alderon will hold the right to identify a purchaser or purchasers to whom those shares shall be sold. On September 4, 2012, the Company completed a subscription transaction with Hebei, pursuant to an agreement whereby Hebei purchased 25,858,889 of the Company’s common shares by way of a private placement in exchange for aggregate gross proceeds of $62,319,922, less cash transaction costs of $1,435,901. These transaction costs include a financial advisory commission and legal and listing fees that were directly attributable to the issuance of common shares to Hebei. On closing of the aforementioned private placement, Hebei and Alderon also entered into an arrangement pursuant to which Hebei will, subject to certain conditions, invest an additional $119,926,293 in exchange for a 25% interest in the Kami Project. Hebei agrees to use its best efforts to assist in obtaining project debt financing for the Kami Project from financial institutions. Per the definitive agreements entered into between the Company and Hebei, the latter’s 25% interest 11 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of September 30, 2012 and for the three-month and nine-month periods ended September 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) will be made into The Kami LP, an entity established in August 2012. The Kami LP was established in order to develop and operate the Kami Project, and it this entity into which Alderon will transfer all assets associated with the Kami Project contemporaneously with Hebei’s 25% project interest contribution. Concurrent with the establishment of The Kami LP, the Company also incorporated Kami GP, an entity that will act as the general partner of The Kami LP. The Kami LP and Kami GP are each owned, either directly or indirectly, 75% by Alderon and 25% by Hebei. Also, Hebei has agreed to purchase, upon the commencement of commercial production, 60% of the actual annual production from the Kami Project up to a maximum of 4.8 million tonnes of the first 8.0 million tonnes of iron ore concentrate produced annually at the Kami Project. The price paid by Hebei will be based on the Platts Iron Ore Index (“Platts Price”), less a discount equal to 5% of such quoted price. Hebei also will have the option to purchase additional tonnages at a price equal to the Platts Price, without any such discount. In addition to the capitalized incremental transaction costs noted above, in September 2012, the Company paid $9,813,750 in finder’s fees, financial advisory and other legal costs.These costs, while incurred in connection with the overall transaction with Hebei, were deemed not directly attributable to the issuance of common shares.Consequently, these costs were expensed as incurred and have been presented under general and administrative expenses in the accompanying condensed interim consolidated statement of comprehensive loss. Concurrent with the closing of the subscription transaction with Hebei, Liberty exercised its pre-emptive right to maintain its relative proportionate interest in the Company following this private placement. Consequently, Liberty acquired 3,816,181 common shares for additional gross proceeds to the Company of $9,196,996. 10Warrants A summary of the activity related to the Company’s warrants is provided below. Nine months ended September 30, 2012 Year ended December 31, 2011 Number Weighted average exercise price $ Number Weighted average exercise price $ Balance, beginning of period Granted - - Exercised Balance, end of period 12 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of September 30, 2012 and for the three-month and nine-month periods ended September 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) 11Stock options The following table summarizes the activity under the Company’s stock option plan. Nine months ended September 30, 2012 Year ended December 31, 2011 Number Weighted average exercise price $ Number Weighted average exercise price $ Balance, beginning of period Granted Exercised Forfeited - - Balance, end of period Fair value input assumptions The table below shows the assumptions, or weighted average parameters, applied to the Black-Scholes option pricing model in order to determine share-based compensation costs over the life of the awards for options granted during each of the periods presented. Nine months ended September 30, Year ended December 31,2011 Expected dividend yield 0.0% 0.0% Estimated volatility 70.5% 94.3% Weighted average risk-free annual interest rate 1.23% 1.64% Weighted average expected life (years) Estimated forfeiture rate 0.32% 5.42% Grant date fair value The Black-Scholes pricing model referred above uses “Level 2” inputs in calculating fair value, as defined by IFRS 7, Financial Instruments: Disclosures (“IFRS 7”), and as discussed in note 15. 13 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of September 30, 2012 and for the three-month and nine-month periods ended September 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) 12Net loss per share For the three-month and nine-month periods ended September 30, 2012 and 2011, diluted net loss per share was calculated using the basic weighted average number of shares outstanding, since all outstanding warrants and stock options have been excluded from the calculation of diluted net loss per share because they were anti-dilutive. Accordingly, diluted net loss per share for each period was the same as the basic net loss per share. The following table sets forth pertinent data relating to the calculation of the diluted weighted average number of shares outstanding, had the warrants and stock options not been anti-dilutive. Three months ended September 30, Nine months ended September 30, Basic weighted average number of shares outstanding Potentially dilutive effect of stock options Potentially dilutive effect of warrants - Potentially diluted weighted average number ofshares outstanding The weighted average number of shares outstanding has been influenced most notably by share issuances made in connection with financing activities, such as a private placements, which in turn resulted in the issuance of an aggregate of 44,656,343 common shares (see note 9) during the nine-month period ended September 30, 2012. 13Supplemental disclosure of cash flow information Three months ended September 30, Nine months ended September 30, $ Changes in operating assets and liabilities Receivables Prepaid expenses and other current assets Payables and accrued liabilities Due to related parties Long-term advance - - 14 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of September 30, 2012 and for the three-month and nine-month periods ended September 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) 14Capital disclosures The Company’s objective in managing capital, consisting of equity, with cash and cash equivalents and restricted cash equivalents being its primary components, is to ensure sufficient liquidity to fund: exploration and evaluation activities; general and administrative expenses; environmental, aboriginal, government and community expenses; working capital; and capital expenditures. Management regularly monitors the Company’s capital structure and makes adjustments thereto based on funds available to the Company for the acquisition, exploration and development of mineral properties. The Board of Directors has not established quantitative return on capital criteria for capital management, but rather relies upon the expertise of the management team to sustain the future development of the business. The properties in which the Company currently has an interest are in the exploration stage, and the Company does not generate any revenue. Accordingly, the Company is dependent upon sources of external financing to fund both its exploration programs and its other costs. While the Company endeavours to minimize dilution to its shareholders, management has in the past engaged in dilutive financial transactions, such as private placements, and may engage in dilutive arrangements in the future. The Company’s policy on dividends is to retain cash to keep funds available to finance the activities required to advance the Company’s Kami Project. The Company is not subject to any capital requirements imposed by any regulators or by any other external source. 15Financial instruments, financial risk management and fair value Financial assets (liabilities) as of September 30, 2012 and December 31, 2011 are presented below. September 30, 2012 Loans and receivables Other financial liabilities Total $ $ $ Cash and cash equivalents - Restricted cash equivalents (notes 5 and 16) - Receivables (note 3) - Payables and accrued liabilities (note 6) - Due to related parties (note 8) - 15 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of September 30, 2012 and for the three-month and nine-month periods ended September 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) December 31, 2011 Loans and receivables Other financial liabilities Total $ $ $ Cash and cash equivalents - Receivables (note 3) - Payables and accrued liabilities (note 6) - Due to related parties (note 8) - In the preceding tables, receivables exclude sales tax credits, and payables and accrued liabilities exclude taxes payable. Financial risk management The Company is exposed in varying degrees to certain risks arising from financial instruments, as discussed below. Liquidity risk Liquidity risk is the risk that an entity will encounter difficulty in meeting obligations associated with financial liabilities that are settled by delivering cash or another financial asset. As discussed in note 14, the Company’s capital management objectives include working to ensure that the Company has sufficient liquidity to fund Company activities that are directly and indirectly related to the advancement of the Kami Project. The Company endeavours to ensure that it will have sufficient liquidity in order to meet short- to medium-term business requirements and all financial obligations as those obligations become due. Historically, sufficient liquidity has been provided predominantly through external financing initiatives, including strategic, traditional and flow-through private placements to investors and institutions. The Company will continue to rely upon sources of external financing in future periods until such time as commercial production commences, notwithstanding the Company’s successful or expected capital-raising activities prior to or after September 30, 2012 (see note 9). Credit risk Credit risk is the risk that one party to a financial instrument will cause a financial loss for the other party by failing to discharge an obligation. The Company’s cash and cash equivalents and restricted cash equivalents are held in deposit at high-credit quality Canadian financial institutions.As a result, management considers the risk of non-performance related to cash and cash equivalents and restricted cash equivalents to be minimal. 16 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of September 30, 2012 and for the three-month and nine-month periods ended September 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) Fair value The Black-Scholes valuation methodology uses “Level 2” inputs in calculating fair value, as defined in IFRS7, which establishes a hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurement). The input levels discussed in IFRS 7 are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 – Inputs other than quoted prices included within Level 1 that are observable for an asset or liability, either directly (i.e. prices) or indirectly (i.e. derived from prices). Level 3 – Inputs for an asset or liability that are not based on observable market data (unobservable inputs). The carrying values of the Company’s cash and cash equivalents, restricted cash equivalents, receivables, payables and accrued liabilities and amounts due to related parties approximate their fair values due to their short-term maturities or to the prevailing interest rates of the related instruments, which are comparable to those of the market. 16Commitments On March 1, 2012, the Company entered into a two-year aircraft charter agreement (see note 8). As of September 30, 2012, the total fixed portion of this commitment to be paid over the remaining term of the underlying agreement is $754,800 ($133,200 in 2012, $532,800 in 2013 and $88,800 in 2014). In August 2012, the Company entered into a $2,750,000 letter of credit agreement in favour of a supplier with respect to engineering services for the Kami Property. The amount of the letter of credit is payable to the supplier in the event that the Company fails to perform any of its obligations under the related contractual arrangement and will expire in November 2012. Equivalent funds have been placed in an interest-bearing, collateral guaranteed investment certificate account and are therefore restricted until the expiry date of the aforementioned letter of credit. In August 2012, the Company committed to work with Canadian National Railway Company on a feasibility study (the “Rail Feasibility Study”) for a proposed rail line and terminal handling facility to connect the Labrador Trough to the Port of Sept-Îles, Quebec. This proposed multi-user rail line is expected to include a fully operational and continuous railroad network, as well as a multi-user material handling facility located at the Port of Sept-Îles. In connection with this agreement, in September 2012, Alderon contributed $1,500,000 towards the completion of the Rail Feasibility Study and to secure capacity on the new rail line. This contribution has been included in exploration and evaluation expenses in the accompanying condensed interim statement of comprehensive loss. These funds could be refunded to Alderon under certain circumstances. In September 2012, the Company entered into a $10,232,508 letter of credit agreement in favour of the Port as a guarantee for the second installment of the Buy-in Payment that the Company has committed to pay no later than July 1, 2013 (see note 5). The amount of the letter of credit is payable to the supplier in the event that the Company fails to perform any of its obligations under the related contractual arrangement and will expire in July 2013. Equivalent funds have been placed in an interest-bearing, collateral guaranteed investment certificate account and are therefore restricted until the expiry date of the aforementioned letter of credit. In connection with the closing of the transaction with Hebei (note 9), the Company will be committed to pay an off-take sales fee to the finder engaged to identify Hebei to the Company and to assist with the conclusion of the transaction with Hebei. This sales fee will be calculated as 0.5% of the proceeds received from material sold to Hebei for a period of ten years subsequent to the initial sale of material to Hebei. 17
